PER CURIAM.
Eugene Butler appeals the district court’s1 adverse grant of summary judgment in his employment-discrimination action. Butler’s general challenge to the entry of summary judgment fails, as the record supports the district court’s determination. See Forrest v. Kraft Foods, Inc., 285 F.3d 688, 691-92 (8th Cir.2002); Habib v. NationsBank, 279 F.3d 563, 566-67 (8th Cir.2001); Hanenburg v. Principal Mut. Life Ins. Co., 118 F.3d 570, 573 (8th Cir.1997). Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

. The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas.